Citation Nr: 1604787	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as ulcerative colitis, to include as secondary to medications taken for the service-connected knee disabilities.  

3.  Entitlement to service connection for back disorder, to include as secondary to the service-connected knee disabilities.  

4.  Entitlement to a rating in excess of 10 percent for left knee strain with insomnia and arthroscopy scar.

5.  Entitlement to a rating in excess of 10 percent for right knee strain.

6.  Entitlement to a rating in excess of 10 percent for left shoulder strain.  


REPRESENTATION

Appellant represented by:	Timothy M. Klob, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to August 2006.  He had service in the Army Reserve prior to his active duty.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the ratings assigned for the service-connected knee and left shoulder disabilities and denied the claims for service connection.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with several psychiatric conditions, and that he has described gastrointestinal symptoms beyond ulcerative colitis, which was the disability he originally claims.  In light of the foregoing, the Veteran's claims for PTSD and ulcerative colitis have been recharacterized as reflected on the title page.

The Veteran did not include the issue of entitlement to service connection for PTSD in his February 2011 VA Form 9.  The issue, however, was certified to the Board, see VA Form 8, and the Board took testimony of the issue in August 2015.  Inasmuch as the RO took actions to indicate to the Veteran that the issue of entitlement to service connection for PTSD was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran filed a claim for tinnitus in September 2009.  Service connection for tinnitus was denied in a July 2010 and the Veteran filed a timely notice of disagreement in February 2011.  The RO issued a statement of the case (SOC) in September 2012, but there is no VA Form 9 that addresses this claim.  The Veteran presented testimony on this issue before the Board in August 2015, but the Board does not have jurisdiction of the claim.  As such, it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before the Board can adjudicate any of the claims on appeal.

As an initial matter, it appears that the Veteran had a period of service in the Army Reserve prior to his dates of active duty, beginning some time in 1995.  Although it appears that service personnel records associated with this service have been obtained, verification of his Army Reserve service and any associated service treatment records must be requested on remand.  

The Veteran seeks entitlement to an acquired psychiatric disorder.  He initially filed a claim for PTSD, alleging that he had the disorder due to an event that is classified that took place in Iraq.  Service personnel records indicate that the only foreign service the Veteran had was in Korea, where he was stationed between June 2005 and May 2006.  His DD 214, however, indicates that a DD 215 would be issued in regards to foreign service.  No DD 215 is of record.  Efforts to obtain this document must be made on remand.

In addition to the foregoing, development is needed to ascertain whether the Veteran was sent to Iraq from Korea, as he testified in August 2015, and to obtain more information about the individuals who were killed when an improvised explosive device (IED) detonated.  In regards to ascertaining whether the Veteran had service in Korea, an attempt is to be made to obtain copies of the Veteran's pay records reflecting special pay status (combat pay) from the Defense Finance and Accounting Service (DFAS) and the JSRRC, in an attempt to verify the Veteran's presence in Iraq during active duty service in Korea, specifically for the June 2005 to May 2006 time period.

Service treatment records reveal that the Veteran was seen with complaints of insomnia and depressed mood while stationed in Korea.  He underwent a VA examination in June 2006, at which time the examiner noted symptoms of insomnia during active service in relation to surgery the Veteran underwent for his left knee.  Following mental status examination, an Axis I diagnosis of insomnia secondary to left knee was given.  Since then, the Veteran has received Axis I diagnoses of PTSD and major depression, but no VA examination was conducted in conjunction with the current claim.  This must be rectified on remand.

Service treatment records also reveal that the Veteran was seen with complaint of red blood in his bowel movement in April 2005; that Motrin was bothersome to his stomach in October 2005; and that he was vomiting and had nausea, but no diarrhea, in January 2006.  The Veteran underwent a VA examination in May 2010 in conjunction with his claim for service connection for ulcerative colitis, but the opinion provided is not adequate.  On remand, another examination should be scheduled.  

The Veteran has claimed service connection for a back disorder, to include as secondary to his service-connected knee disabilities.  No examination has been afforded to the Veteran that addresses this claim.  This must be accomplished on remand.  

The Veteran has filed for benefits from the Social Security Administration (SSA).  Although there was some discussion at the August 2015 hearing that it may take up to one year for SSA to decide the case, the medical and legal documents pertaining to the Veteran's application for SSA benefits must be requested from that agency.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran testified that his service-connected bilateral knee and left shoulder disabilities have worsened since the inception of his claim.  His knees and left shoulder were examiner almost six years ago, in January 2010.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A contemporaneous examination is also important given that the Veteran underwent left knee surgery during the course of the appeal.  

The Board also notes that the February 2011 SOC included the diagnostic code used to evaluate the Veteran's bilateral knee disability, namely 38 C.F.R. § 4.71a, Diagnostic Code 5024, but did not provide the other diagnostic codes pertinent to the knees, namely Diagnostic Codes 5256 through 5263.  This must be accomplished on remand.  

Lastly, it is unclear whether the VA treatment records of record comprise the Veteran's complete record of treatment.  On remand, efforts should be made to obtain the Veteran's complete record of treatment from the VA Medical Center (VAMC) in Atlanta.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Army Reserve.  Complete copies of the Veteran's service treatment records should be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Request a copy of the DD 215 referenced in the Veteran's DD 214.

3.  Obtain a copy of the Veteran's records reflecting combat pay for the June 2005 to May 2006 time period from DFAS and the JSRRC and/or other appropriate depository.  If the Veteran had combat pay, an explanation is to be requested as to the circumstances under which a service member would have been entitled to combat pay while stationed in Korea (i.e., would an award of combat pay signify service in Iraq).  Any negative search results must be noted in the record.

4.  Ask the Veteran for more information about the individuals who were killed when an improvised explosive device (IED) detonated; specifically their names, the date on which the incident took place, and the location of the incident.  

5.  Obtain the Veteran's complete record of treatment from the Atlanta VAMC, dated from August 2006 to the present.  

6.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

7.  Schedule the Veteran for a VA psychiatric examination. The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  The examiner must identify all current psychiatric disorders.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active duty training or active service or is related to any in-service disease, event, or injury, to include the in-service complaints of insomnia and depressed mood.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for a gastrointestinal disorder.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  The examiner must identify all current gastrointestinal disorders.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed gastrointestinal disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the complaints of red blood in his bowel movement in April 2005; that Motrin was bothersome to his stomach in October 2005; and that he was vomiting and had nausea, but no diarrhea, in January 2006.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the medications the Veteran has taken for the service-connected knee disabilities caused any diagnosed gastrointestinal disorder?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the medications the Veteran has taken for the service-connected knee disabilities aggravated (i.e., caused an increase in severity of) any depressive disorder present during the period of this claim? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left ankle impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

9.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for a back disorder.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  The examiner must identify all current back disorders.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disorder had its onset during active service or is related to any in-service disease, event, or injury.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected knee disabilities caused any diagnosed gastrointestinal disorder?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected knee disabilities aggravated (i.e., caused an increase in severity of) any depressive disorder present during the period of this claim? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left ankle impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

10.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral knee and left shoulder disabilities.  The examiner must review the electronic claims files.  Contemporaneous imaging reports must be obtained.

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee and left shoulder disabilities. 

The examiner is to report the range of motion measurements for the knees and left shoulder in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the knees and/or left shoulder are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to discuss whether the Veteran has any recurrent subluxation or lateral instability of the knees and indicate whether any instability is slight, moderate or severe.  

The examiner is to discuss whether the Veteran has any left shoulder impairment of the humerus, clavicle or scapula.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

11.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

12.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (that includes 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263) and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




